MEMORANDUM **
California state prisoner Fred Graves appeals pro se from the district court’s judgment dismissing as untimely his 28 U.S.C. § 2254 habeas corpus petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Graves contends that he is entitled to statutory tolling during the times when his *673applications for state collateral review were pending, and equitable tolling during the time he was in administrative segregation. Even if Graves were entitled to tolling for these times, his federal habeas petition was still filed after the expiration of the one-year limitations period set forth in 28 U.S.C. § 2244(d)(1). See Shelby v. Bartlett, 391 F.3d 1061, 1065-66 (9th Cir. 2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.